IN THE SUPREME COURT OF IOWA
                            No. 12–1516

                          Filed May 3, 2013


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

RODNEY HOWARD POWELL,

      Respondent.


      On review from the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent committed ethical

misconduct     and   recommends   a   public   reprimand.   LICENSE

SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.



      Thomas G. Crabb, Des Moines, for respondent.
                                     2

CADY, Chief Justice.

      The Iowa Supreme Court Attorney Disciplinary Board charged

Rodney H. Powell with multiple violations of the Iowa Rules of

Professional Conduct stemming from multiple trust fund infractions. A

division of the Grievance Commission of the Supreme Court of Iowa

found Powell violated these rules and recommended that he receive a

public reprimand.    On our review of the commission’s report, we find

Powell violated the rules of professional conduct. We suspend his license

to practice law for a period of three months.
      I. Factual Findings and Prior Proceedings.

      Rodney Powell is an Iowa lawyer. He is sixty-six years old. Powell

was admitted to the Iowa bar in 1973, following his graduation from law

school, but did not begin practicing law in Iowa until 1988.      Powell

served in the Air Force until 1977 and was employed by a legal services

organization in Missouri until he moved to Des Moines in 1988.        He

practiced with a Des Moines firm after moving to Iowa until he opened

his own law firm in 1996. Powell worked mostly as a sole practitioner,

but employed associates for a period of time. He was disciplined in 2007

for a variety of unethical actions involved in the collection of fees. He

received a private admonition in 2005 for charging an excessive fee and a

private admonition in 2010 for failing to make an accounting before

withdrawing fees from his trust account.

      In 2010, a bookkeeper with Powell’s law firm reported to the Board

that Powell was improperly using his office trust account. A subsequent

audit revealed a trust account shortage. Additional audits also revealed

a shortage, and another office bookkeeper made another complaint to the

Board.
                                    3

      In response, we temporarily suspended Powell from the practice of

law on October 21, 2011, and a trustee was appointed to take control of

Powell’s trust account.   See Iowa Ct. R. 35.4.    The trustee ultimately

determined the account was short approximately $43,000.         The Board

filed a complaint against Powell on February 28, 2012, alleging Powell

violated a variety of trust fund rules, including Iowa Rule of Professional

Conduct 32:1.15 (governing the safekeeping of property, including client

funds placed in a trust account), as well as Iowa Court Rules 45.1

(imposing requirements for the maintenance of client trust accounts and
the deposit of funds), 45.2(2) (maintaining records, providing an

accounting, and returning funds), and 45.7 (establishing rules governing

advance fees).

      On March 21, 2012, Powell filed a petition to lift the temporary

suspension. He paid the shortage in his trust account by obtaining a

loan and claimed the shortage resulted from sloppy procedures and

oversight.   Powell also submitted evidence that he had adopted

substantial measures to avoid future trust accounting problems.        On

May 18, 2012, we lifted the temporary suspension order.

      The complaint filed by the Board proceeded to a hearing before a

division of the grievance commission. The evidence largely supported the

allegations of the complaint.    From 2007 to 2011, Powell repeatedly

deposited client funds in the form of advance fees into the operating

account of the firm when the funds should have been deposited in the

trust account of the firm. While some of the misdirected funds were the

result of a temporary banking process that automatically deposited client

funds paid through a credit card into the firm operating account, Powell

was extremely slow to correct the problem. In fact, for the most part, he

seemed to ignore it. Additionally, some of the mishandled fees were the
                                     4

result of simple inattention, as well as purposeful actions by Powell.

Powell also paid himself numerous legal fees before they were earned and

often transferred funds from the trust account into the operating account

without notice to the client and without an accompanying accounting of

the fee. These actions were frequently taken when Powell needed money

for the operating account. Powell compounded his trust fund problem by

failing to adequately manage the bookkeeping practices of the firm.

         Powell also mishandled nonretainer-client funds. He once wrote a

check from his trust account to purchase a bond on behalf of a client
after he deposited the client’s funds into his operating account. Another

time, he used a portion of client funds placed in his trust account for the

purpose of paying a property settlement and the attorney fees of

opposing counsel pursuant to a stipulated decree for dissolution of

marriage to pay his own attorney fees. Powell claimed he did not know

the funds were given to him by the client to pay the obligations under the

decree.     On occasions, Powell’s client trust account records showed

credits for client funds deposited in his operating account.     In short,

Powell basically ignored the rules and procedures for maintaining a trust

account over a prolonged period of time.

         Powell recently implemented corrective measures and now operates

his trust account in conformance with the required rules. He maintains

confidence in his current staff and has not had problems with his trust

account since his reinstatement.         No client suffered harm from his

actions, and no clients filed a complaint against him for his conduct.

Powell is nearing retirement and has performed a significant amount of

pro bono legal services for individuals and nonprofit companies over the

years.
                                         5

       The commission found Powell violated rule 32:1.15 by failing to

segregate trust funds into a separate trust account. It also found Powell

violated Iowa Court Rule 45.1 by failing to deposit client funds into his

trust account, violated court rule 45.2(2) by failing to maintain complete

trust account records and make full accountings,1 and violated court

rule 45.7 by failing to notify clients of the withdrawal of advanced funds.

Based largely on the seven-month interim suspension, the Board

recommended that Powell receive a public reprimand for his unethical

conduct.
       II. Scope of Review.

       We review attorney disciplinary proceedings de novo.                    Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761 N.W.2d 53, 55 (Iowa

2009) (per curiam). The Board must prove disciplinary violations by a

convincing preponderance of the evidence.               Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Conrad, 723 N.W.2d 791, 792 (Iowa 2006). We give

respectful      consideration     to    the     commission’s       findings     and

recommendations, but are not bound by them. Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Wheeler, 824 N.W.2d 505, 509 (Iowa 2012).

       III. Ethical Violations.

       We agree with the commission that Powell violated rule 32:1.15,

and the Iowa Court Rules governing trust funds. However, the evidence

failed to support a finding that Powell had no colorable claim to the

funds he removed from his trust account or failed to place in his trust

account. Instead, consistent with the charges brought by the Board, he

       1Prior  to the date of Powell’s hearing, rule 45.2(2) was amended to provide
greater guidance to attorneys seeking to comply with trust accounting and record-
keeping requirements. Compare Iowa R. Prof’l Conduct 45.2(2) (2011), with Iowa R.
Prof’l Conduct 45.2(2)–(3) (2012).      Because Powell’s hearing occurred after the
amendment of the rule, we evaluate his alleged misconduct in light of subsections (2)
and (3) of the current rule. See Iowa R. Prof’l Conduct 35.26.
                                    6

repeatedly failed to comply with the rules and procedures governing trust

accounts. The fighting question turns on the sanction that should result

from the violations, largely in light of the temporary seven-month

suspension served by Powell prior to and during the pendency of this

proceeding.

      IV. Sanctions.

      While we strive to achieve consistency in the discipline of Iowa

lawyers who violate our rules of professional conduct, we also

understand that the sanction to result in each individual case must rest
on its individual circumstances. See id. at 511; see also Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Earley, 729 N.W.2d 437, 443 (Iowa 2007). In

determining the appropriate sanction, we are obligated to

      “consider the nature of the violations, the attorney’s fitness
      to continue in the practice of law, the protection of society
      from those unfit to practice law, the need to uphold public
      confidence in the justice system, deterrence, maintenance of
      the reputation of the bar as a whole, and any aggravating or
      mitigating circumstances.”

Wheeler, 824 N.W.2d at 511 (quoting Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Ireland, 748 N.W.2d 498, 502 (Iowa 2008)).

      Broadly, this case involves conduct by a lawyer in improperly

removing client funds from a trust account and failing to deposit advance

fees into the trust account. Within this broad category of conduct, we

recognize that a revocation normally results when the conduct of the

offending lawyer constitutes conversion or theft. See Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Gottschalk, 553 N.W.2d 322, 325 (Iowa

1996). For example, in Iowa Supreme Court Attorney Disciplinary Board

v. Reilly, 708 N.W.2d 82, 83, 85 (Iowa 2006), we revoked an attorney’s

license to practice law, as opposed to imposing a suspension, for

converting $99,736.75 from his client trust account, which represented
                                          7

client proceeds of a settlement claim on behalf of a minor child.2                We

recognized a consistent pattern in our cases over the years of imposing

revocation for the conversion of client funds. Id. at 84.

       Yet, when the case involves client funds held as an advance fee

and the conduct of the attorney involves the conversion of the funds

before they were earned, we generally impose discipline in the form of a

suspension.     See id. (citing cases imposing a suspension for conduct

involving client funds in which the attorney had a colorable future claim

or did not take the funds for personal use).
       While the conduct in both categories is serious, less serious

sanctions    are   normally     appropriate     when     the   offending    conduct

essentially involves a violation of our rule that fees paid in advance

cannot normally be taken by a lawyer before the fee is earned. Id. This

conduct also often spills into companion trust fund violations governing

the notice and accounting requirements that must accompany the

withdrawal of trust funds.        See Iowa Ct. R. 45.7.         Thus, we make a

distinction for purposes of sanctions between conduct involving trust

fund violations and conduct in the nature of stealing.

       2In Reilly, the attorney settled a claim of a minor child for $137,500. 708
N.W.2d at 83. He received a settlement draft and deposited it in his firm’s trust
account. Id. Two checks were then written on the trust account to pay the attorney’s
contingent fee and the law firm’s expenses in pursuing the claim. Id. The amount that
remained in the trust account—$99,736.75—was to be paid to a conservatorship
established for the benefit of the minor child. Id. Instead, a few weeks later, Reilly
withdrew $9000 of the funds held for the child in the trust account by writing two
checks on the account. A few weeks later, he withdrew the remaining $90,736.75 by
writing one check on the trust account and depositing it in his personal bank account.
Id. The attorney was a gambling addict that left him in constant need of funds. Id. at
85. He had no colorable claim to the funds removed from his trust account after his
fees and expenses had been paid. Approximately eight months later, the attorney
attempted to make reimbursement to the child by depositing the funds he had removed
from the trust account into a conservatorship account managed by an investment firm.
Id. at 83. However, the transaction was accomplished through a check-kiting scheme
that ultimately victimized one of the banks he used to accomplish the scheme. Id. The
commission recommended a three-year suspension. Id. at 82.
                                    8

      The Board brought this case as a trust fund violation, primarily

involving the taking of fees before they are earned.       Normally, this

conduct supports a suspension ranging from a few months to a year or

beyond.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Parrish, 801
N.W.2d 580, 588–89 (Iowa 2011) (citing cases); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Isaacson, 750 N.W.2d 104, 109–10 (Iowa 2008); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. McCann, 712 N.W.2d 89, 97 (Iowa

2006) (citing cases).      The commission believed the seven-month

temporary suspension served by Powell in this case supports the
imposition of a public reprimand.

      Generally, prior discipline is considered to be an aggravating factor

in determining the appropriate sanction.        Iowa Supreme Ct. Att’y

Disciplinary Bd. v. McCuskey, 814 N.W.2d 250, 258 (Iowa 2012).

However, prior discipline is not an aggravating factor when it is

intertwined in the current case. Id. Moreover, an interim suspension for

conduct involved in a case can be considered as a mitigating factor in

determining the length and adequacy of a suspension as a sanction in

the case. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Conroy, 795 N.W.2d
502, 506–07 (Iowa 2011).

      This case has both aggravating and mitigating factors. Powell has

committed unethical conduct in the past, but has also freely given his

time and professional assistance to nonprofit organizations and low-

income individuals in need of legal assistance.    Additionally, no client

funds were lost in this case, and Powell’s trust accounting records and

procedures appear to be in good order. We have recognized these factors

in mitigation of discipline in the past. Gottschalk, 553 N.W.2d at 325.

      Considering all the factors and circumstances, we conclude Powell

should be suspended for a period of three months. While the interim
                                     9

seven-month suspension weighs heavily in this case as recognized by the

commission, so do the years of utter disregard by Powell for the trust

fund rules and practices.    Having considered the length and extent of

Powell’s unethical conduct and his prolonged indifference to the ethical

requirements of collecting and maintaining advance fees, the seven-

month interim suspension that was imposed in this case to promptly

protect the public and straighten out his accounting records is

insufficient to meet the goals and purposes of discipline. Powell engaged

in conduct that displayed contempt for our rules governing trust
accounts and placed client funds at risk. His conduct also diminished

the honor and integrity of our profession.     The public understandably

loses trust in the profession when lawyers fail to properly protect funds

required to be held in trust.      In the end, an additional period of

suspension is needed to uphold public confidence in the justice system

and maintain the reputation of the bar. See Wheeler, 824 N.W.2d at 511.

      V. Conclusion.

      We suspend Powell’s license to practice law in this state with no

possibility of reinstatement for three months from the date of the filing of

this opinion. This suspension shall apply to all facets of the practice of

law. Iowa Ct. R. 35.13(3).

      Upon application for reinstatement, Powell shall have the burden

to show he has not practiced law during the period of suspension and

that he meets the requirements of Iowa Court Rule 35.14. The costs of

this proceeding are assessed against Powell pursuant to rule 35.27(1).

      LICENSE SUSPENDED.

      All justices concur except Wiggins, J., who dissents.
                                    10

              #12–1516, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Powell

WIGGINS, Justice (dissenting).

      The majority characterizes Powell’s misconduct as accounting

errors and that any monies Powell used from his trust account were

unearned   fees.    This   characterization   is   contrary   to   both   the

commission’s findings and the record. Some of the funds in the trust

account were not advances for fees he was going to earn in the future.

For example, in the representation of Belden, Powell received a credit

card payment from Belden’s parents totaling $26,000 to cover the
retainer fee and bond money for their son’s representation. Powell never

had a colorable claim to the bond money.

      In the Linder matter, Linder provided Powell’s associate, Katherine

Daman, who was handling his dissolution of marriage case, with the sum

of $39,990 for disbursement to Linder’s ex-wife. Pursuant to the terms

of the property settlement in the dissolution decree, Linder was required

to pay his ex-wife’s legal fees. Of the $39,990 Powell received to transmit

to Linder’s ex-wife, Powell only transferred $25,000.

      In other words, Powell’s alleged accounting errors caused him to

use client’s money, of which he had no colorable claim, to support his

law office. We have previously characterized this conduct as conversion.

See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Adams, 809 N.W.2d
543, 545–46 (Iowa 2012) (revoking the license of an attorney who had no

colorable future claim to client funds taken on two occasions); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Wengert, 790 N.W.2d 94, 102–03

(Iowa 2010) (revoking the license of an attorney who misappropriated

client funds and had no colorable claim to the monies); Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Earley, 774 N.W.2d 301, 308–09 (Iowa 2009)

(revoking the license of an attorney who had no colorable claim to
                                    11

$32,500 in client funds that disappeared from the client trust account);

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Reilly, 708 N.W.2d 82, 84–85

(Iowa 2006) (revoking the license of an attorney who established a check-

kiting scheme to misappropriate client funds to which he had no

colorable future claim). Therefore, it is improper for the court to adopt a

rule distinguishing between conduct involving trust fund violations and

conduct characterized as stealing. Our jurisprudence demonstrates that

such conduct can be, and often is, one in the same. An attorney can

steal just as easily by cooking the books as by directly tapping into a
client’s bank account.     We should not reward with leniency those

attorneys who steal by devising evasive accounting practices, while

simultaneously imposing the harshest discipline on attorneys who steal

client monies through more transparent means.        Call it by any other

name, but stealing is stealing.

      Through electronic fund transfers, Powell automatically deposited

these unearned fees and money belonging to clients in the firm’s

operating account.    He did not timely (and in some instances, ever)

transfer those monies from the firm’s operating account to the trust

account.   Although funds did not always transfer from the operating

account to the trust account, Powell frequently would award a client a

trust account balance, which created the illusion that the account

contained the advance fee deposit. When a client’s advance fee and other

funds belonging to a client remained in the firm’s operating account,

Powell still wrote trust account checks on behalf of that client.      The

result of this accounting scheme was that eleven to twelve of his clients

had negative balances in the trust account. Powell does not dispute this.

      Most seriously, Powell’s bookkeeper, Leslie Hudson, testified that

whenever Powell needed money for the firm’s operating account, he
                                  12

would dip into the trust money.        Powell acknowledged in his own

testimony that he used the trust account funds, consisting of advance

fees and money belonging to the clients, in the operating account to pay

firm bills. Moreover, Powell’s bookkeeper tried to remedy the problem,

but Powell refused to do so. On several occasions, Powell’s bookkeeper

attempted to have Powell sign a check to transfer the money to the trust

account, but Powell made excuses and ultimately did not sign the check.

      Another telling sign that Powell was knowingly using client funds

for his own use was his response to the various audits conducted by the
Client Security Commission.     In 2006, the commission audited his

accounts and gave him a clean bill of health on his books. This baseline

establishes that he knew how to properly handle client funds and not

use such monies for his own purposes.         After the first audit, the

commission found:

            He first came to the attention of the Client Security
      Commission (Commission) regarding trust account issues in
      approximately November 2009. Mary Kaye Gooding, his
      bookkeeper at that time, called the Commission and stated
      that Powell was not handling his trust account properly.

            Successive audits by Commission auditor Allen Davey
      followed.    Davey testified—and Exhibits 1 and 26
      substantiate—that as of August 31, 2010, Powell had a
      shortage of approximately $20,000 in his trust account. An
      updated audit conducted four months later revealed a
      $16,000 shortage as of December 31, 2010. A supplemental
      audit as of August 21, 2011, placed the shortage at
      approximately $34,778.28.

             In mid-2011, Denise Dooley—who was briefly one of
      Powell’s bookkeepers—called the Commission to again report
      ongoing issues with Powell’s trust accounts. That prompted
      the Office of Professional Regulation to ask the Board to
      petition the Court and request an interim suspension of
      Powell    under   Attorney    Discipline,  Disability, and
      Reinstatement Rule 35.4.
                                     13
            ....

           The Court ordered Fifth Judicial District Chief Judge
      Arthur E. Gamble to appoint a trustee for Powell’s trust
      account. Judge Gamble appointed practicing attorney, part-
      time magistrate, and experienced trustee Jeffrey Lipman
      (Lipman) to take control of the account.

            Lipman verified that the amount due and owing to the
      trust account was now somewhere between $42,000 and
      $44,000.

(Citations omitted.)

      I can believe that accounting errors may have caused the first

audit after 2006 to reveal bookkeeping issues.     Nevertheless, after the

first audit brought these accounting problems to his attention, Powell

continued to use client funds for his own personal use. The state of his

financial affairs was so bad that his own bookkeeper had to report him,

and we temporarily suspended his license. In the end, he used between

$42,000 and $44,000 of trust funds for his own use. That means he

converted more than $20,000 in client funds for his own purposes,

because the first audit already revealed a $20,000 shortfall.    I cannot

attribute this additional conversion to mere accounting problems.

      In the end, the commission made the finding that “Powell indirectly

concedes that client money repeatedly went in the firm operating account

and was used to pay bills when it should have been deposited into the

trust account.” The commission also found: “One witness testified that

when Powell needed money for the firm’s operating account he would

transfer the trust money of certain clients. Powell in large corroborated

their testimony.”      This is a clear admission and finding that Powell

intentionally converted clients’ funds for his own use.

      As to the automatic deposit issue regarding credit card charges,

the commission made the following finding:
                                    14
             Powell’s former employees also testified that when they
      made Powell aware of the credit card automatic deposit
      issue, he failed to diligently follow up with the bank to get
      the problem corrected. In responding to these allegations
      Powell alternatively claims (1) the bank where the firm’s
      credit card account was set up to not have the technology to
      credit advance payment to the firm’s trust account, and (2)
      the bank would not get back to him with answers when he
      contacted it with questions about directing automatic fund
      deposits.

            The Division finds the employee testimony on this
      allegation more credible than Powell’s. Once Powell was
      aware that the credit card, electronic fund transfers were
      automatically depositing in the firm operating account
      instead of in the firm trust account, he was obligated to
      properly stop the bleeding. He did not and he offers no
      credible justification for any delay in fixing the problem.

(Citations omitted.)

      The logical explanation for his delay in fixing the problem is that

he needed the money to operate his law office.         As the commission

determined, Powell hid all his transgressions from his clients by routinely

transferring trust account money “to the firm operating account without

notice to the affected client . . . of what fees were earned, when they were

earned, and why they were earned.” The commission further found that

the facts supporting the allegation that Powell converted client funds to

pay office expenses “are overwhelming.”

      Accordingly, on this record, I would agree with the commission’s

findings and make the factual finding that Powell knowingly converted

clients’ funds to his own use.    Although some of the funds that were

converted may have been for advanced fees, some of the money belonged

to his clients to pay third parties. His actions constitute theft as defined

by the Code, which provides in relevant part:

             A person commits theft when the person does any of
      the following:

            ....
                                    15
             2. Misappropriates property which the person has in
      trust, or property of another which the person has in the
      person’s possession or control, whether such possession or
      control is lawful or unlawful, by using or disposing of it in a
      manner which is inconsistent with or a denial of the trust or
      of the owner’s rights in such property, or conceals found
      property, or appropriates such property to the person’s own
      use, when the owner of such property is known to the
      person.

Iowa Code § 714.1(2) (2011).

      We revoke the license of attorneys who misappropriate funds from

their clients. See, e.g., Adams, 809 N.W.2d at 546; Wengert, 790 N.W.2d

at 104; Earley, 774 N.W.2d at 308–09; Iowa Supreme Ct. Att’y

Disciplinary Bd. v. D’Angelo, 710 N.W.2d 226, 236–37 (Iowa 2006); Reilly,
708 N.W.2d at 85; Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Anderson, 687 N.W.2d 587, 590 (Iowa 2004); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Lett, 674 N.W.2d 139, 144–45 (Iowa 2004);

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Leon, 602 N.W.2d 336,

339 (Iowa 1999).

      In one of these cases where we revoked an attorney’s license, the

attorney, Reilly, withdrew money from the client trust account over a

two-month period and used it for his own personal use.         Reilly, 708
N.W.2d at 83. Months later, Reilly made restitution of the funds, and

there was no harm to the client. Id. There, we found Reilly violated the

same trust account rules as the majority finds Powell did. Id. at 84. The

commission only recommended a suspension. Id. at 82. In response to

that recommendation, we reaffirmed our position that we are free to

impose a lesser or greater suspension than recommended by the

commission.    Id. at 84.   We examined the caselaw and determined

misappropriation of a client’s funds by itself warrants a revocation of an

attorney’s license. Id. In another recent case, we revoked the license of
                                     16

an attorney, Adams, who disbursed trust account funds to himself on

two occasions, without having a colorable claim to the funds and used

those client funds for his own purposes. Adams, 809 N.W.2d at 545–46.

Yet another example involved an attorney who was holding funds for a

client to settle a real estate matter and misappropriated the funds from

the trust account to be used in the real estate transaction for her own

use. Lett, 674 N.W.2d at 142, 144–45.

      Powell’s conduct in this case is no different from Reilly’s, Adams’,

and Lett’s conduct. He used funds in the trust account that clients gave
to him to pay third parties. As I previously stated:

      We, as a court and as the regulatory body for our profession,
      have an obligation to protect the public from dishonest
      attorneys. I echo the beginning of this dissent—dishonesty
      is a trait that disqualifies a person from the practice of law. A
      person who uses his law license to steal money or aids
      another to do so is per se unfit to practice law. Cases like
      this give the public the perception that a license to practice
      law is a license to steal.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Bieber, 824 N.W.2d 514, 534

(Iowa 2012) (Wiggins, J., dissenting).

      Accordingly, I would revoke Powell’s license.